DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In the abstract, the comma between the “branches” and “and nodes” should be deleted to correct the grammar error.
Appropriate corrections are required.

Claim Objections
In claims 11 and 13, following amendment should be made:
“

establishing a model for planning the power distribution network,
	the model comprising a target function and constraints,”.

In claim 10, in the recited limitation “CaT represents that a rated capacity of the newly-installed transformer with the transformer type e”, the term “CaT” should be amended to “CeT”

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 13 recite a limitation “a calculation constraint of indices of a reliability, a constraint of the indices of the reliability” which causes ambiguity. It is unclear if the recited “constraint of the indices of the reliability” includes the recited “calculation constraint of indices of a reliability”. According to the disclosure on pages 8 and 9 of the specification, the “calculation constraint of indices of a reliability” is about equations/formulas of how to calculate the indices of a reliability. For continuing examination purpose, this limitation has been construed as “a reliability, a calculation definition of the constraint of the indices of the reliability”. Claims 1, 11 and 13 also recite a limitation “solving the model to obtain the conductors, the transformers, and the substations for planning the power distribution network” which causes confusion. Obtaining the conductors/transformer/substations is a physical and tangible action, which can not be accomplished by “solving the model”. For continuing examination purpose, this limitation has been construed as “solving the model to obtain a solution about placing the conductors, the transformers, and the substations for planning the power distribution network”. Claims 2-10, 12 and 14 depend on claims 1, 11 and 13 respectively, therefore they have inherited the same deficiencies and hence are also rejected.
For the reason recited above, in claim 8, the limitation “wherein the calculation constraint of the indices of the reliability” should also be amended to “wherein the calculation definition of the constraint of the indices of the reliability”.
Claims 3, 4, 6 and 10 recite a limitation “a branch ij” which causes ambiguity. it is unclear if it refers a new branch ij, or refers to the “branch ij” introduced beforehand. For continuing examination purpose, this limitation has been construed as “[[a]] the branch ij”.
Claims 7 recites a limitation “a fault occurs in a branch xy” which causes ambiguity. It is unclear if the recited “branch xy” refers a new branch xy, or refers to the “branch xy” introduced beforehand. For continuing examination purpose, this limitation has been construed as “a fault occurs in [[a]] the branch xy”. Claim 7 also recites a limitation “a node i related to the transformer f” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “a node i related to a transformer f”. Claims 7 also recites a limitation “a dependent marker of a branch xy” which causes ambiguity. It is unclear if the recited “branch xy” refers a new branch xy, or refers to the “branch xy” introduced beforehand. For continuing examination purpose, this limitation has been construed as “a dependent marker of [[a]] the branch xy”. Claim 7 also recites a limitation “whether a node i is affected when the fault occurs in the branch xy” which causes ambiguity. it is unclear if the recited “node i” refers a new node i, or refers to the node i introduced beforehand. For continuing examination purpose, this limitation has been construed as “whether [[a]] the node i is affected when the fault occurs in the branch xy”. Claim 7 also recites a limitation “a load of a node i” which causes ambiguity. it is unclear if the recited “node i” refers a new node i, or refers to the node i introduced beforehand. For continuing examination purpose, this limitation has been construed as “a load of [[a]] the node i”. Claim 7 also recites “normal operation condition” three times. For elimination of ambiguities, the first “normal operation condition” should be amended to “a normal operation condition”, and the second and third “normal operation condition” should be amended to “the normal operation condition”. 
In claim 8, to eliminate ambiguities, the limitation “represents whether [[a]] the node i is affected when a fault occurs in [[a]] the branch xy” should be amended to “represents whether a node i is affected when a fault occurs in a branch xy”. Claim 9 depends on claim 8 and has inherited the deficiency. Therefore claim 9 is also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites a method with limitations “establishing a model for planning the power distribution network, the model comprising a target function and constraints, the target function for minimizing a cost of the power distribution network when conductors, transformers, and substations are installed in the power distribution network, the constraints comprising a power balance constraint of the power distribution network, a power constraint of branches in the power distribution network, a power constraint of transformers in the power distribution network, a radial operation constraint of the power distribution network, a fault constraint, a calculation constraint of indices of a reliability, a constraint of the indices of the reliability, and a logic constraint; and solving the model to obtain a solution about placing the conductors, the transformers, and the substations for planning the power distribution network”. All these limitations can be done by a mental process and are directed to abstract idea. A human being can, by performing the operations in the mind with a help of a pencil and papers, build a model including a target function and constraints, and solve the model to get a solution. Nothing in the claim precludes these operations from practically being performed in the human mind with a possible help of a pencil and papers. Claim 1 also recites additional limitations “power distribution network”, “conductors, transformers and substations”. These additional limitations are recited at a high level of generality and amount to mere generic power network with generic conductors, generic transformers and generic substations. Therefore, these additional limitations are a form of insignificant extra-solution activity and do not impose any meaningful limits on practicing the abstract idea. These additional limitations recited in claim 1, when considered separately and in combination, are well-understood, routine and conventional activities in the field of electric power distribution, and do not add inventive concept into the claim. Therefore, claim 1 is not patent eligible.
Claim 2 depends on claim 1. Claim 2 recites additional limitation to define an equation for the target function. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 2 is not patent eligible.
Claim 3 depends on claim 2. Claim 3 recites additional limitation to define an equation for the power balance constraint. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 3 is not patent eligible.
Claim 4 depends on claim 2. Claim 4 recites additional limitation to define an equation for the power constraint. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 4 is not patent eligible.
Claim 5 depends on claim 2. Claim 5 recites additional limitation to define an equation for the power constraint of transformers. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 5 is not patent eligible.
Claim 6 depends on claim 2. Claim 6 recites additional limitation to define an equation for the radial operation constraint. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 6 is not patent eligible.
Claim 7 depends on claim 2. Claim 7 recites additional limitation to define an equation for the fault constraint. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 7 is not patent eligible.
Claim 8 depends on claim 2. Claim 8 recites additional limitation to define an equation for the constraint of the indices of the reliability. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 8 is not patent eligible.
Claim 9 depends on claim 8. Claim 9 recites additional limitation to define a formula for the constraint of the indices of the reliability. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 9 is not patent eligible.
Claim 10 depends on claim 2. Claim 10 recites additional limitation to define an equation for the logic constraint. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 10 is not patent eligible.
Claim 11 recites an apparatus with limitations “establishing a model for planning the power distribution network, the model comprising a target function and constraints, the target function for minimizing a cost of the power distribution network when conductors, transformers, and substations are installed in the power distribution network, the constraints comprising a power balance constraint of the power distribution network, a power constraint of branches in the power distribution network, a power constraint of transformers in the power distribution network, a radial operation constraint of the power distribution network, a fault constraint, a calculation constraint of indices of a reliability, a constraint of the indices of the reliability, and a logic constraint; and solving the model to obtain a solution about placing the conductors, the transformers, and the substations for planning the power distribution network”. All these limitations can be done by a mental process and are directed to abstract idea. A human being can, by performing the operations in the mind with a help of a pencil and papers, build a model including a target function and constraints, and solve the model to get a solution. Nothing in the claim precludes these operations from practically being performed in the human mind with a possible help of a pencil and papers. Claim 11 also recites additional limitations “processor” and “memory”, which are recited at a high level of generality and amount to mere generic computer and memory to implement the mental process. Claim 11 also recites additional limitations “power distribution network”, “conductors, transformers and substations”. These additional limitations are recited at a high level of generality and amount to mere generic power network with generic conductors, generic transformers and generic substations. Therefore, these additional limitations are a form of insignificant extra-solution activity and do not impose any meaningful limits on practicing the abstract idea. These additional limitations recited in claim 11, when considered separately and in combination, are well-understood, routine and conventional activities in the field of electric power distribution, and do not add inventive concept into the claim. Therefore, claim 11 is not patent eligible.
Claim 12 depends on claim 11. Claim 12 recites additional limitation to define an equation for the target function. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 12 is not patent eligible.
Claim 13 recites a non-transitory computer-readable storage medium with limitations “establishing a model for planning the power distribution network, the model comprising a target function and constraints, the target function for minimizing a cost of the power distribution network when conductors, transformers, and substations are installed in the power distribution network, the constraints comprising a power balance constraint of the power distribution network, a power constraint of branches in the power distribution network, a power constraint of transformers in the power distribution network, a radial operation constraint of the power distribution network, a fault constraint, a calculation constraint of indices of a reliability, a constraint of the indices of the reliability, and a logic constraint; and solving the model to obtain a solution about placing the conductors, the transformers, and the substations for planning the power distribution network”. All these limitations can be done by a mental process and are directed to abstract idea. A human being can, by performing the operations in the mind with a help of a pencil and papers, build a model including a target function and constraints, and solve the model to get a solution. Nothing in the claim precludes these operations from practically being performed in the human mind with a possible help of a pencil and papers. Claim 13 also recites additional limitations “non-transitory computer-readable storage medium” and “processor or a terminal ”, which are recited at a high level of generality and amount to mere generic computer and memory to implement the mental process. Claim 13 also recites additional limitations “power distribution network”, “conductors, transformers and substations”. These additional limitations are recited at a high level of generality and amount to mere generic power network with generic conductors, generic transformers and generic substations. Therefore, these additional limitations are a form of insignificant extra-solution activity and do not impose any meaningful limits on practicing the abstract idea. These additional limitations recited in claim 13, when considered separately and in combination, are well-understood, routine and conventional activities in the field of electric power distribution, and do not add inventive concept into the claim. Therefore, claim 13 is not patent eligible.
Claim 14 depends on claim 13. Claim 14 recites additional limitation to define an equation for the target function. This additional limitation is to facilitate the mental process and is also directed to abstract idea. Therefore, claim 14 is not patent eligible.

To overcome the 101 rejections, Applicant is suggested to add following limitation (or similar ones) into the independent claims 1, 11 and 13:
“planning and operating the power distributed network based on the obtained solution”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Lindner (US 2019/0042960 A1): teaches, in the abstract and [0027], a method to simulate a power distribution network based on a generated mathematical model, and output values from the model with voltage constraints

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115